Case: 4:19-cv-00768-BYP Doc #: 10 Filed: 08/21/20 1 of 6. PageID #: 76




PEARSON, J.
                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


ZARYL G. BUSH,                                     )     CASE NO. 4:19-CV-768
                                                   )
               Plaintiff,                          )     JUDGE BENITA Y. PEARSON
                                                   )
               v.                                  )
                                                   )     MEMORANDUM OPINION AND
STRUTHERS OHIO POLICE                              )     ORDER
DEPARTMENT, et al.,                                )
                                                   )     [Resolving ECF No. 9]
               Defendants.                         )



       Pending before the Court is the motion of pro se Plaintiff Zaryl G. Bush pursuant to Fed.

R. Civ. P. 59(e) for reconsideration of the Court’s judgment (ECF Nos. 7, 8) dismissing

Plaintiff’s Amended Complaint. For the reasons that follow, Plaintiff’s motion for

reconsideration is granted but, upon reconsideration, the Court adheres to its judgment.

                                           I. Background

       Plaintiff, a state prisoner, filed an amended civil rights complaint pursuant to 42 U.S.C. §

1983 against the Struthers Ohio Police Department, Detective Jeffrey Lewis, Detective Raymond

Greenwood, and Chief Timothy Rody. ECF No. 4. In his amended complaint, Plaintiff alleged

he was the target of an investigation into the death of a fourteen-year-old child and Defendants

conspired to deprive him of his constitutional rights by impairing his ability to receive a fair trial

and conducting an insufficient investigation. See id. at PageID #: 32-38. For relief, Bush asked

the Court to award him damages in the amount of thirty-three million dollars. Id. at PageID #:

39.
Case: 4:19-cv-00768-BYP Doc #: 10 Filed: 08/21/20 2 of 6. PageID #: 77




(4:19CV768)

          The Court conducted an initial screening of the amended complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B). Upon screening, the Court found that even with the benefit of liberal

construction the amended complaint must be dismissed because (1) to the extent that Plaintiff

sought to set aside his state court conviction and sentence, he failed to state a cognizable § 1983

claim because such relief was only available through a writ of habeas corpus; and (2) the instant

§ 1983 action for money damages, as a remedy for the alleged constitutional deprivations by

Defendants that led to Plaintiff’s conviction and sentence, is barred by Heck v. Humphrey, 512

U.S. 477 (1994). See ECF No. 7 at PageID #: 61-62.

                                      II. Standard of Review

          “To grant a motion filed pursuant to Rule 59(e) of the Federal Rules of Civil Procedure,

there must be (1) a clear error of law; (2) newly discovered evidence; (3) an intervening change

in controlling law; or (4) a need to prevent manifest injustice.” Betts v. Costco Wholesale Corp.,

558 F.3d 461, 474 (6th Cir. 2009) (internal quotation marks and citation omitted). The Sixth

Circuit has repeatedly held that Rule 59(e) does not present a second opportunity to argue a case

or to “raise arguments which could, and should, have been made before judgment issued.” Sault

Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998). As with all

pro se pleadings, the Court must liberally construe Bush’s motion for reconsideration. See Boag

v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520

(1972).




                                                  2
Case: 4:19-cv-00768-BYP Doc #: 10 Filed: 08/21/20 3 of 6. PageID #: 78




(4:19CV768)

                                            III. Analysis

       Plaintiff’s Rule 59(e) motion for reconsideration consists of three arguments. First, he

claims that the Court misread his amended complaint as a habeas petition. ECF No. 9 at PageID

#: 68-69. Second, Bush maintains that the amended complaint contains sufficient allegations to

state a plausible claim for relief under the standard articulated in Ashcroft v. Iqbal, 556 U.S. 662

(2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Id. at PageID #: 70-72.

       Third, Bush argues that Heck does not bar this § 1983 civil rights action because he is

attacking his conviction through a separate § 2254 action and, due to the statute of limitations

applicable to § 1983 actions, he was required to pursue the instant action “prior to his conviction

being terminated in his favor.” Id. at PageID #: 72. Thus in the “interest of judicial economy,”

Bush requests “a [s]tay on all damages until the resolution of Bush’s criminal appeals.” Id.

       With respect to Bush’s first argument, the Court did not misconstrue his § 1983 action as

a habeas petition. Rather, the Court simply indicated that “[t]o the extent Plaintiff seeks to

invalidate or set aside his state conviction or sentence pursuant to a § 1983 civil rights action, he

fails to state a cognizable claim[]” because “[a] habeas corpus proceeding, not a civil rights

action, is the appropriate remedy for a state prisoner to attack the validity of his conviction or the

length of his sentence.” ECF No. 7 at PageID #: 61. None of the four factors that support a

motion for reconsideration pursuant to Rule 59(e) are present in Bush’s first argument for

reconsideration.

       With respect to his second argument, Bush reasserts his claims that Defendants violated

his constitutional rights in connection with their investigation into the death of the child. A Rule


                                                  3
Case: 4:19-cv-00768-BYP Doc #: 10 Filed: 08/21/20 4 of 6. PageID #: 79




(4:19CV768)

59(e) motion is not properly employed when used by Plaintiff as a second opportunity to reargue

his case or make new or different allegations that could have been asserted earlier. See Sault Ste.

Marie Tribe of Chippewa Indians, 146 F.3d at 374.

       Finally with respect to his third argument, Plaintiff acknowledges that a § 1983 claim

which necessarily undermines the validity of a criminal conviction, as it does here, is barred by

Heck and “does not accrue until the criminal charges have been terminated in plaintiff’s favor.”1

ECF No. 9 at PageID #: 72. Notwithstanding, Bush argues that he is “actively attacking his

conviction and sentence” under 28 U.S.C. § 2254 and, “[d]ue to the statute of limitations with

respect to § 1983 litigation, it was necessary for [him] to initiate this Complaint prior to his

conviction being terminated in his favor.” Id.

       Plaintiff challenged his criminal conviction underlying the instant action pursuant to 28

U.S.C. § 2254 before another branch of this Court. See NDOH Case No. 4:18-CV-864 (“Section

2254 Case”). That court denied Plaintiff’s § 2254 petition and declined to issue a certificate of



       1
        Under Heck, a plaintiff cannot succeed in a § 1983 action when the basis for the
claim necessarily implies the invalidity of a previous state criminal conviction.

       [I]n order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court’s issuance of a writ of habeas corpus, 28
       U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or
       sentence that has not been so invalidated is not cognizable under § 1983.

Heck, 512 U.S. at 486-87.


                                                  4
Case: 4:19-cv-00768-BYP Doc #: 10 Filed: 08/21/20 5 of 6. PageID #: 80




(4:19CV768)

appealability. See Bush v. Sloan, No. 4:18-CV-864, 2019 WL 5072361 (N.D. Ohio Oct. 9,

2019).2 Plaintiff appealed that judgment to the United States Sixth Circuit Court of Appeals but,

on May 27, 2020, the Sixth Circuit declined to issue a certificate of appealability. See Section

2254 Case at ECF No. 22. Bush did not challenge the Sixth Circuit’s decision before the United

States Supreme Court.

       Since Bush filed his motion for reconsideration, his § 2254 challenge to the criminal

conviction–resulting from the investigation by Defendants that he claims violated his

constitutional rights–has been fully litigated. Bush’s conviction was not called into question by

that habeas process, nor has Bush alleged that his conviction has been otherwise reversed,

invalidated, expunged by any of the means articulated by Heck. Adams v. Morris, 90 F. App’x

856, 858 (6th Cir. 2004) (“Because [plaintiff’s] confinement has not been remedied by any of the

procedures listed in Heck, the district court properly found that his claims are not cognizable

under § 1983.”).

   Accordingly, having reconsidered its dismissal of the amended complaint as barred by Heck,

the Court adheres to its decision and judgment.




       2
          The Court may take judicial notice of the public dockets and opinions issued by
other courts. Rodic v. Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980)
(“Federal courts may take judicial notice of proceedings in other courts of record.”)
(citation omitted).

                                                  5
Case: 4:19-cv-00768-BYP Doc #: 10 Filed: 08/21/20 6 of 6. PageID #: 81




(4:19CV768)

                                        IV. Conclusion

       For the foregoing reasons, the Court adheres to its decision (ECF No. 7) and judgment

(ECF No. 8) dismissing this action pursuant to 28 U.S.C. § 1915(e)(2)(B). The Clerk shall

terminate Plantiff’s Rule 59(e) motion (ECF No. 9).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision

could not be taken in good faith.



   IT IS SO ORDERED.


 August 21, 2020                              /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge




                                               6
